DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-39 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Ryoo et al. (European Patent Application Number: 3340703).
Consider claim 22; Ryoo discloses an apparatus comprising: 
at least one processor (par. 30, lines 4-8); and 
at least one memory including computer program code (par. 30, lines 4-8), the at least one memory and the computer program code configured (par. 30, lines 4-8), with the at least one processor (par. 30, lines 4-8), to cause a first user device to perform the following: 
receive, within a wireless network, an indication that slice-specific grouped paging is supported for at least a first slice-specific paging group (par. 45, lines 1-2), wherein the first user device is a member of the first slice-specific paging group (par. 45, lines 4-5); 

receive from a base station based on the scheduling information (par. 62, lines 4-6), the paging message for the first slice-specific paging group (par. 45, lines 1-2; par. 52, lines 7-9); and 
receive data based on the paging message (par. 52, lines 8-9).
Consider claim 23; Ryoo discloses a first slice-specific paging group identifier (indicator) associated with the first slice-specific paging group (par. 45 lines 1-2, 4-7); and the scheduling information for the paging message (par. 62, lines 4-6) for the first slice-specific paging group (par. 45 lines 1-2).
Consider claim 24; Ryoo discloses send, to a core network (e.g. MME), a registration request to register with the core network for a plurality of slice identifiers (par. 52, lines 1-5); receive a registration response from the core network (e.g. MME) indicating support for slice- specific grouped paging for at least a first slice identifier associated with the first slice- specific paging group (par. 52, lines 5-9); derive a first slice-specific paging group identifier associated with the first slice- specific paging group based on the first slice identifier (par. 62, lines 4-7); and wherein the downlink control information includes the scheduling information for the paging message for the first slice-specific paging group and the first slice-specific paging group identifier associated with the first slice-specific paging group (par. 62, lines 4-6).
Consider claim 25; Ryoo discloses the paging message includes a paging record that identifies the first user device (par. 45, lines 5-6); wherein the reception of data based on the paging message comprises initiate a service request procedure to obtain the data [e.g. activation slice option (par. 45, lines 6-7)] in response to receiving the paging message that identifies the first user device (par. 45, lines 5-6).
claim 26; Ryoo discloses the paging message includes data for member user devices of the first slice-specific paging group including the first user device [e.g. UE ID (par. 45, lines 5-6)]; and wherein the reception of data based on the paging message comprises: receive the data included within the paging message (par. 45, lines 4-7).
Consider claim 27; Ryoo discloses the received downlink control information directed to the first slice-specific paging group further comprises: control information indicating a paging format of the paging message as either: a first paging format in which the paging message includes identities of one or more user devices, which are members of the first slice-specific paging group, for which data will be transmitted after a service request procedure; or5 a second paging format in which the paging message directly includes data that is broadcast to user devices that are members of the first slice-specific paging group including the first user device (par. 45, lines 1-2, 4-6).
Consider claim 28; Ryoo discloses an apparatus comprising: 
at least one processor (par. 30, lines 4-8); and 
at least one memory including computer program code (par. 30, lines 4-8), the at least one memory and the computer program code configured (par. 30, lines 4-8), with the at least one processor (par. 30, lines 4-8), to cause a base station to perform the following: 
transmit, within a wireless network, a downlink control information directed to a first slice-specific paging group (par. 44, line 5 – par. 45, line 2), the downlink control information including scheduling information for a paging message (par. 62, lines 4-6) for the first slice-specific paging group (par. 45, lines 1-2); 
transmit, based on the scheduling information (par. 62, lines 4-6), the paging message for the first slice-specific paging group (par. 44, line 5 – par. 45, line 2); and 
transmit, to at least a first user device that is a member of the first slice-specific paging group (par. 45, lines 4-7), data based on the paging message (par. 45, lines 4-7).
claim 29; Ryoo discloses transmit, to a core network (e.g. MME), a setup request including an indication that the base station supports slice-specific grouped paging (par. 52, lines 5-6); and receive, from the core network, a setup response including an indication by the core network of support for slice-specific grouped paging for at least the first slice- specific paging group (par. 44, lines 5-6; par. 45, lines 1-2), wherein at least the first user device is a member of the first slice-specific paging group (par. 45, lines 1-2; par. 52, lines 6-7).
Consider claim 30; Ryoo discloses receive, from the core network (e.g. MME), a core network paging message that includes an identifier associated with the first user device and paging assistance information including a slice identifier associated with a service that triggered a paging procedure (par. 44, lines 5-6; par. 45, lines 1-2, 4-7).
Consider claim 31; Ryoo discloses receive, from the core network (e.g. MME), the setup response including a first slice identifier associated with the first slice-specific paging group to indicate support by the core network for slice-specific grouped paging for at least the first slice-specific paging group (par. 44, lines 5-6; par. 45, lines 1-2, 4-7), wherein a first slice-specific paging group identifier, associated with the first slice- specific paging group, can be derived based on the first slice identifier [e.g. slice indicator (par. 44, lines 5-6; par. 45, lines 1-2, 4-7)]; and wherein the downlink control information comprises: the first slice-specific paging group identifier associated with the first slice- specific paging group (par. 62, lines 4-6); and the scheduling information for the paging message for the first slice-specific paging group (par. 62, lines 4-6).
Consider claim 32; Ryoo discloses a first slice-specific paging group identifier associated with the first slice-specific paging group (par. 45, lines 1-2; par. 62, lines 4-6); and the scheduling information for the paging message for the first slice-specific paging group (par. 45, lines 1-2; par. 62, lines 4-6).
Consider claim 33; Ryoo discloses the paging message includes a paging record that identifies the first user device (par. 45, lines 5-6); wherein the transmission of data based on the paging message 
Consider claim 34; Ryoo discloses the paging message includes data for user devices that are members of the first slice-specific paging group including the first user device (par. 45, lines 1-2, 4-7); and wherein the transmission of data based on the paging message comprises: transmit the data included directly within the paging message (par. 45, lines 4-7).
Consider claim 35; Ryoo discloses the downlink control information directed to the first slice-specific paging group further comprises: control information indicating a paging format of the paging message as either: a first paging format in which the paging message includes identities of one or more user devices, which are members of the first slice-specific paging group, for which data will be transmitted after a service request procedure; or a second paging format in which the paging message directly includes data for user devices that are members of the first slice-specific paging group including the first user device (par. 45, lines 1-2, 4-6).
Consider claim 36; Ryoo discloses an apparatus comprising: 
at least one processor (par. 30, lines 4-8); and 
at least one memory including computer program code (par. 30, lines 4-8), the at least one memory and the computer program code configured (par. 30, lines 4-8), with the at least one processor (par. 30, lines 4-8), to cause a core network entity to perform the following: 
receive, from a base station that is in communication with a first user device, a setup request including an indication that the base station supports slice-specific grouped paging (par. 52, lines 1-5); 
transmit, to the base station, a setup response including an indication by the core network entity of support for slice-specific grouped paging for at least a first slice- specific paging group (par. 52, lines 5-7), wherein the first user device is a member of the first slice-specific paging group (par. 45, lines 1-2; par. 52, lines 7-9).
claim 37; Ryoo discloses transmit, to the base station, a core network paging message that includes an identifier associated with the first user device (par. 44, lines 5-6; par. 45, lines 5-6).
Consider claim 38; Ryoo discloses receive, from the first user device, a registration request [e.g. slicing capability information (par. 52, lines 1-5); and transmit, to the first user device, a registration response including an indication by the core network entity of support for slice-specific grouped paging for at least the first slice-specific paging group (par. 45, lines 1-2; par. 52, lines 5-9).
Consider claim 39; Ryoo discloses the core network paging message further comprises paging assistance information including a slice identifier associated with a service that triggered a paging procedure (par. 44, lines 5-6; par. 45, lines 4-7).
Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646